Title: From George Washington to Brigadier General William Smallwood, 3 January 1778
From: Washington, George
To: Smallwood, William



Dear Sir
Head Quarters Valley Forge 3d Jany 1778

I have been regularly favd with yours of the 28th and 30th of December and of the 1st instant. I congratulate you upon the prize that

has fallen into your hands, and the more so as she turns out more valuable than you at first expected. That her Cargo may be removed and secured with all possible expedition, I have sent Colo. Biddle to assist you, he will take down with him all the Waggons that can be spared from the Camp and will impress all that he can find upon the Road. Your first object should be to get them from the Water side, some short distance into the Country, from whence they may be removed back, more at leisure. You and Colo. Biddle may settle that matter. The prisoners may as well be sent first to Lancaster, from whence Mr Boudinot the Commissary will order them to such place as he thinks proper. The Women had better be allowed to go to Philada when you have got all matters secured. I suppose they have got Husbands there.
I approve of your plan of bartering Hydes for dressed Leather and having it worked up into Shoes. The Rate at which the Commy of Hides disposes of them is 5 lb. Raw Hide for 1 lb. tanned Leather. When you send Officers to collect your Straglers they should be particularly careful to bring down the tradesmen. No more well men need be left at any of the Hospitals than are sufficient to tend your own sick, and if any of them have got employed in any other way, it is without my orders, and your Officers have my allowance to bring them to their Regs.
Inclosed you have a Copy of the Resolve of Congress for trying by a Court Martial any persons taken carrying supplies to the Enemy. If any of those who have fallen into your hands, are in your opinion proper objects, you will deal with them as the Resolve directs.
Colo. Biddle carries down with him some of the proclamations calling upon all persons within 70 Miles of the Army to thresh out their Grain in limited times under certain penalties. Be pleased to have some of them set up in the most public places.
I am obliged to you for your promise of the prize Wine. I do not imagine you will find more liquor on Board than will be sufficient for your little Garrison, but if the Quantity should be any thing considerable, you must not be forgetful of the poor fellows who are exposed to the severity of the Weather in very indifferent House⟨s,⟩ indeed many of them are not yet under Cover.
I have advanced the pay masters of two of the Maryland Regiments Money on account of the pay due to them. This I have done because I think Soldiers should not suffer on account of the irregularity of their Officers. But I must tell you that there are no pay Rolls in the whole Army so little attended to as those of Maryland, and I most earnestly wish that you would endeavour to oblige both Paymasters and Captains to do their duties—settle their public Accounts and proceed regularly in future. I am &c.
